Exhibit 10.3

SECOND AMENDMENT TO

THE WENDY’S COMPANY 2010 OMNIBUS AWARD PLAN

This Second Amendment (this “Amendment”) to the Plan (as defined below) is
adopted by the Board as of the 10th day of April, 2015, subject to and effective
upon stockholder approval.

WHEREAS, The Wendy’s Company (formerly known as Wendy’s/Arby’s Group, Inc., the
“Company”) has adopted The Wendy’s Company 2010 Omnibus Award Plan, as amended
by the First Amendment dated as of April 10, 2015 (the “Plan”);

WHEREAS, the Compensation Committee and the Performance Compensation
Subcommittee of the Board have determined that it is advisable and in the best
interests of the Company and its stockholders to amend the Plan, and have
recommended to the Board that the Board amend the Plan, subject to stockholder
approval;

WHEREAS, the Board may amend the Plan pursuant to Section 13(a) of the Plan,
provided that stockholder approval is required for certain types of amendments;
and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to amend the Plan as set forth below.

NOW THEREFORE, BE IT RESOLVED, that

 

  1. Section 5(b) of the Plan is hereby amended and restated in its entirety to
read as follows:

“(b) Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan, no more than 95,000,000
shares of Common Stock (the “Absolute Share Limit”) shall be available for
Awards under the Plan, provided that (x) any shares of Common Stock subject to
such Awards other than Options or SARs shall be counted against this limit as
2.5 shares of Common Stock for every one (1) share of Common Stock granted, and
(y) any shares of Common Stock subject to such Awards of Options or SARs shall
be counted against this limit as one (1) share of Common Stock for every one
(1) share of Common Stock granted; (ii) subject to Section 12 of the Plan,
grants of Options or SARs under the Plan in respect of no more than 10,000,000
shares of Common Stock may be made to any individual Participant during any
single fiscal year of the Company (for this purpose, if a SAR is granted in
tandem with an Option (such that the SAR expires with respect to the number of
shares of Common Stock for which the Option is exercised), only the shares
underlying the Option shall count against this limitation); (iii) subject to
Section 12 of the Plan, no more than the number of shares of Common Stock equal
to the Absolute Share Limit may be delivered in the aggregate pursuant to the
exercise of Incentive Stock Options granted under the Plan; (iv) subject to
Section 12 of the Plan, no more than 4,000,000 shares of Common Stock may be
delivered in respect of Performance Compensation Awards denominated in shares of
Common Stock granted pursuant to Section 11 of the Plan to any individual
Participant for a single fiscal year during a Performance Period (or with
respect to each single fiscal year in the event a Performance Period extends
beyond a single fiscal year), or in the event such Performance Compensation
Award is paid in cash, other securities, other Awards or other property, no more
than the Fair Market Value of



--------------------------------------------------------------------------------

such shares of Common Stock on the last day of the Performance Period to which
such Award relates; (v) the maximum amount that can be paid to any individual
Participant for a single fiscal year during a Performance Period (or with
respect to each single fiscal year in the event a Performance Period extends
beyond a single fiscal year) pursuant to a Performance Compensation Award
denominated in cash (described in Section 11(a) of the Plan) shall be $5,000,000
and (vi) subject to Section 12 of the Plan, the aggregate Awards granted to any
one Non-Employee Director in respect of any single fiscal year of the Company,
solely with respect to his or her service on the Board, may not exceed $350,000
based on (x) the aggregate value of all Awards denominated in Cash and (y) the
Fair Market Value of all Awards denominated in Common Stock, in each case as
determined on the Date of Grant (provided that with respect to Non-Employee
Director fees payable in cash (including annual retainer fees and/or Board or
committee meeting attendance fees), if a Non-Employee Director elects to receive
such fees in an Award or Awards denominated in Common Stock, then such fees and
the Award or Awards received in lieu thereof shall not count against such
$350,000 limit).”

 

  2. Section 14(g) of the Plan is hereby amended and restated in its entirety to
read as follows:

(g) Designation and Change of Beneficiary. Each Participant may file with the
Company a written designation of one or more persons as the beneficiary(ies) who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his or her death. A Participant may, from time to
time, revoke or change his or her beneficiary designation without the consent of
any prior beneficiary by filing a new designation with the Company. The last
such designation received by the Company shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Company prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her estate.

 

  3. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

 

  4. Capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Plan. Further, except as expressly modified herein,
all terms, provisions and conditions of the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the undersigned, being authorized by the Board to execute
this Amendment in evidence of the adoption of this Amendment by the Board, has
executed this Amendment as of the date first written above.

 

THE WENDY’S COMPANY By:

/s/ R. Scott Toop

Name: R. Scott Toop Title: Senior Vice President, General Counsel and Secretary